Citation Nr: 0803894	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury, anterior cruciate ligament reconstruction and 
subtotal medial meniscectomy surgery.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Army 
from July 19, 2003 to March 22, 2004.  He was activated while 
a member of the Minnesota National Guard and served in 
Bosnia.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota which denied the veteran's claim of 
entitlement to service connection for residuals of a right 
knee injury.  The veteran initiated a notice of disagreement 
(NOD) in February 2005.  The appeal was perfected with the 
submission of the veteran's substantive appeal (VA Form 9) in 
June 2005.

The veteran declined a Board hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for a medical examination.  
VA will notify the veteran if further action is required.


REMAND

The veteran claims entitlement to service connection for 
residuals of a right knee injury.  Acknowledging that he 
experienced a right knee injury prior to active duty military 
service, he argues that he sustained additional trauma to his 
knee in service that permamently worsened his overall 
condition.  Specifically, he attributes his mandatory 
physical training in service to his current knee disability.  

Here, the only evidence that the veteran had right knee 
disease or injury prior to active duty was a statement of the 
veteran himself in a Minnesota National Guard retention 
examination, approximately five months prior to active duty 
deployment.  See Report of Medical History, February 3, 2003, 
page 3.  In that report, there is a notation of "r[ight] 
knee strain . . . 5 months ago playing lacrosse . . . 
continues to be painful."  However, the Board observes that 
there is no entry on the veteran's pre-deployment health 
assessment report that indicates that the presence of a 
disability of the right knee.  See July 2003 health 
assessment.  The only complaint is that of a "missing toe 
nail."  Id.  

Service medical records are also absent any findings of 
complaints, treatment, or diagnosis of a right knee 
disability.  Indeed, the veteran's post-deployment evaluation 
made no reference to a right knee disability or an in-service 
injury to the knee.

Nevertheless, there is a statement in the record by a medic 
(K.B.) who was present with the veteran on active duty.  K.B. 
said that he observed the residuals of the veteran's right 
knee injury.  He states that veteran's right knee was painful 
and swollen.  Again, there is no indication, however, that 
any diagnostic tests were performed or the reported injury 
was in any way documented in the active duty medical records.      

Post-service medical records indicate that the veteran 
sustained a right knee injury approximately one month after 
active duty service.  In an April 27, 2004 VA outpatient 
report, it is noted that a MRI of the veteran's right knee 
showed ". . . a severe tear to the cruciate ligament and the 
medial meniscus."  The veteran underwent right knee surgery 
in June 2004, with a pre and post-operative diagnosis of 
right knee cruciate ligament tear and meniscus tear.  

Because the veteran's claim is that of aggravation of a pre-
existing right knee injury, it must be determined, if 
possible, if the veteran had a right knee injury before 
active duty military service that was aggravated during that 
service.   

Thus, a medical examination and opinion are necessary to 
adequately determine whether the veteran's right knee injury 
was aggravated by his active duty military service.    



Accordingly, the case is REMANDED for the following action:

1.	The veteran should be asked to provide 
the names of all VA and non-VA health 
care providers that have treated him 
for his right knee disability since 
March 2004.  After securing the 
necessary release, those records should 
be obtained.  Any negative reply should 
be properly annotated into the record.

2.	The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of any right knee 
disability.  The claims folder should 
be made available to the examiner for 
review before the examination.  Any 
indicated tests and studies, should be 
conducted if the examiner deems it 
appropriate.  The examiner should 
provide an opinion as to the diagnosis, 
date of onset, and etiology of any 
current disability of the right knee.  
The examiner should also provide an 
opinion on whether there is a 50 
percent probability or greater (as 
likely as not) that any current right 
knee disability had its onset during 
active service or is related to any in-
service disease or injury.

If it is determined that right knee 
disability had its onset prior to 
active service, did it increase in 
severity during service?

If there was an increase in severity, 
was it due to the natural progression 
of the condition, or was it aggravated 
beyond its natural progression?  The 
examiner should be advised that 
temporary or intermittent flare-ups of 
a pre-service condition, without 
evidence of worsening of the underlying 
condition, are not sufficient to be 
considered aggravation..

3.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Michael A. Herman
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

